TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00542-CV


                                         A. M., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




      FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
     NO. 20-0002-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant A. M. filed her notice of appeal on October 26, 2021. The appellate

record was complete on November 5, 2021, making appellant’s brief due on November 29, 2021.

To date, appellant’s brief has not been filed.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition).    The accelerated schedule requires greater compliance with

briefing deadlines. Therefore, we order Kenneth Best to file appellant’s brief no later than

December 28, 2021. If the brief is not filed by that date, counsel may be required to show cause

why he should not be held in contempt of court.

               It is ordered on December 15, 2021.



Before Justices Goodwin, Baker, and Smith